                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    ROSALIE CHILCOAT, an individual                          MEMORANDUM DECISION AND
                                                             ORDER DENYING DEFENDANT ZANE
                              Plaintiff,                     ODELL’S MOTION TO DISMISS
    v.
                                                             Case No. 4:19-CV-00027-DN-PK
    SAN JUAN COUNTY, a political subdivision
    of the State of Utah, KENDALL G. LAWS,                   District Judge David Nuffer
    and ZANE ODELL,
                           Defendants.


           Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Zane Odell (“Odell”) moves to dismiss

Plaintiff Rosalie Chilcoat’s (“Chilcoat”) complaint for failure to state a claim upon which relief

can be granted (“Odell’s Motion”). 1 Chilcoat alleges sufficient facts to support a claim against

Odell as a state actor under 42 U.S.C. § 1983, as well as a claim against him for assault. Odell’s

Motion is DENIED.

                                                BACKGROUND 2

           1.       In April of 2017, Odell had a permit to graze cattle on U.S. Bureau of Land

Management (BLM) and Utah School and Institutional Trust Land Administration (SITLA)

lands in parts of San Juan County. 3



1
  Defendant Zane Odell’s Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6), docket no. 15, filed July 1, 2019;
Memorandum in Opposition to Defendant Zane Odell’s Motion to Dismiss, docket no. 26, filed July 29, 2019;
Defendant Zane Odell’s Reply in Support of Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6), docket no. 28,
filed August 12, 2019. Oral argument was heard on October 30, 2019.
2
  The facts set forth below are drawn largely verbatim from the allegations of the Complaint, which are accepted as
true for purposes of deciding Odell’s Motion.
3
    Complaint and Jury Demand (“Complaint”), ¶ 11 n.1, docket no. 2, filed April 10, 2019.
            2.         On or about April 1, 2017, Odell called the San Juan County Sheriff’s Office to

report that someone had shut a gate on a corral that contained a water trough. Odell advised

Sheriff’s Sgt. Wilcox that, but for a 10-foot gap in the fence, his cattle might have been deprived

of water by the gate closure. 4

            3.         Sgt. Wilcox came to the scene and the two of them jointly investigated the gate

closing. Odell told Sgt. Wilcox that he had a trail camera and showed Wilcox a couple of

“fuzzy” images of a trailer and partial license plate. 5

            4.         On April 1 or 2, 2017, Odell advised Sgt. Wilcox that he had found the trailer

parked at Sand Island Campground. “We got them,” he told Wilcox. When Wilcox questioned

the campers, he determined that they were an innocent couple from Minnesota. 6

            5.         On April 3, 2017, Chilcoat was a passenger in a vehicle traveling on a county

road crossing federal and state lands in San Juan County. Odell and two men acting at his

instance or direction blocked the car’s movement, positioning a truck in front of the car and

preventing Chilcoat and the driver (her husband) from leaving. 7

            6.         Odell and the other men refused to answer when Chilcoat’s husband asked

repeatedly why the men were detaining them. Due in part to the size of the men, their refusal to

explain their actions, their hostility and threats that Chilcoat would be going to jail, Chilcoat was

afraid for her safety. 8



4
    Id. ¶ 11.
5
    Id. ¶¶ 12, 15.a.
6
    Id. ¶ 13.
7
    Id. ¶¶ 7-8, 14.
8
    Id. ¶¶ 9, 15.e.



                                                                                                         2
            7.     Odell called San Juan County Sheriff’s Office Dispatch to “let them know we

have the vehicle detained on Lime Ridge that we were all looking for.” 9

            8.     Sheriff’s Office Dispatch directed Odell to continue detaining Chilcoat for the

sheriff’s deputy (Begay). 10

            9.     Sheriff’s Office Dispatch advised Deputy Begay that Odell and another rancher

Zeb Dalton were detaining Chilcoat “for” the deputy. 11

            10.    Deputy Begay informed his supervisor, Sgt. Wilcox, that Odell had the people

who owned the trailer “detained.” Sgt. Wilcox did not express any surprise or dismay, or direct

that Chilcoat be released. Instead, he directed Deputy Begay to “get the suspects [sic]

information and take a statement.” 12

            11.    Deputy Begay told Odell, “I’m not going to let them [Chilcoat and her husband]

go.” 13

            12.    After Odell described running to apprehend the car in which Chilcoat was riding,

Deputy Begay said, “I’m glad we were able to get them.” 14

            13.    Odell told Begay, “I want to go as far as absolutely is possible. Because in their

little environmental world, in their social media, the rest of them will catch on, maybe. And leave

the cowboys alone.” 15


9
    Id. ¶ 15.c.
10
     Id. ¶ 15.f.
11
     Id. ¶ 15.g.
12
     Id. ¶ 15.h.
13
     Id. ¶ 15.j.
14
     Id. ¶ 15.k.
15
     Id. ¶ 15.l.



                                                                                                        3
           14.      Prior to charges being filed, Sgt. Wilcox discussed with Odell “the possible

charges we were looking at.” 16

                            STANDARD OF REVIEW – MOTION TO DISMISS

           In order to withstand a motion to dismiss under Bell Atlantic Corp. v. Twombly, 17 and

Ashcroft v. Iqbal, 18 a plaintiff must allege enough facts, “taken as true, to state a claim to relief

that is plausible on its face.” 19 A plaintiff must “offer specific factual allegations to support each

claim.” 20 While the Court must “accept as true all of the allegations contained in a complaint”

this requirement is “inapplicable to legal conclusions.” 21 The determination of plausibility will

be a “context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” 22 Therefore, “in ruling on a motion to dismiss, a court should disregard all

conclusory statements of law and consider whether the remaining specific factual allegations, if

assumed to be true, plausibly suggest the defendant is liable.” 23




16
     Id. ¶ 15.m.
17
     550 U.S. 544 (2007).
18
     556 U.S. 662 (2009).
19
   Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at 570)
(internal quotation marks omitted).
20
     Id.
21
     Id. (quoting Iqbal, 556 U.S. at 678) (internal quotation marks omitted).
22
     Id. (quoting Iqbal, 556 U.S. at 679) (internal quotation marks omitted).
23
     Id.



                                                                                                                 4
                                                    DISCUSSION

                                   First Cause of Action – 42 U.S.C. § 1983

           The first issue is whether Chilcoat has alleged sufficient facts to show that Odell acted

“under color of [law],” as required for a 1983 claim. 24 Two of the tests for determining whether a

private party can be deemed a “state actor” for purposes of section 1983 are the “joint action”

and “nexus” tests. 25 The “joint action” test asks “whether state officials and private parties have

acted in concert in effecting a particular deprivation of constitutional rights.” 26 This can be

shown where “there is a substantial degree of cooperative action between state and private

officials, or if there is overt and significant state participation, in carrying out the deprivation of

the plaintiff’s constitutional rights . . . .” 27 Similarly, the “nexus” test asks “whether there is a

sufficiently close nexus between the State and the challenged action of the regulated entity so

that the action of the latter may be fairly treated as that of the State itself.” 28 Both of these tests

are satisfied here.

           The joint action test is met by the allegations that the initial investigations were

conducted jointly by Odell and the sheriff’s sergeant; 29 that Odell kept Chilcoat detained at the




24
  42 U.S.C. § 1983 (“Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any
State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law . . . .”).
25
  Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447-48, 1453-54 (10th Cir. 1995) (citation and
quotation marks omitted).
26
     Id. at 1447 & 1453 (citations and quotation marks omitted).
27
     Id. at 1454 (citations and quotation marks omitted).
28
     Id. at 1447-48 (citations and quotation marks omitted).
29
     Complaint, supra note 3, ¶¶ 12-13, 15.



                                                                                                                       5
direction of dispatch; 30 that the San Juan County officers and Odell repeatedly described their

plans and actions using terms such as “we” or acting “for” (meaning “on behalf of”); 31 that Odell

and the officers discussed potential charges; 32 and that Odell told the officers he wanted the

matter to go as far as possible. 33 All of these allegations show plausible concerted action between

Odell and the officers.

            These same allegations also suffice to meet the nexus test. State action may be supported

by allegations showing that the state “has provided such significant encouragement, either overt

or covert, that the choice must in law be deemed to be that of the state.” 34 Here, Chilcoat alleges

that, after Odell initially detained her, the San Juan County Sheriff’s Office Dispatch directed

Odell to continue detaining her for Deputy Begay. 35 This direction constitutes “significant

encouragement” of the detention, and goes beyond “mere approval of or acquiescence in the

initiatives of a private party . . . .” 36

            Chilcoat has sufficiently alleged facts showing encouragement and involvement back and

forth between Odell and San Juan County to support a claim against him under 42 U.S.C.

§ 1983.




30
     Id. ¶ 15.f.
31
     Id. ¶¶ 13, 15.
32
     Id. ¶ 15.m.
33
     Id. ¶ 15.l.
34
  Gallagher, 49 F.3d at 1448 (citations and quotation marks omitted); Pino v. Higgs, 75 F.3d 1461, 1465 (10th Cir.
1996) (citation and quotation marks omitted).
35
     Complaint, supra note 3, ¶¶ 8-10, 15.f.
36
     Gallagher, 49 F.3d at 1448.



                                                                                                                     6
                                        Second Cause of Action – Assault

            Odell also seeks dismissal of Chilcoat’s claim against him for assault. 37 “The gravamen

of an assault and battery is the actor’s intention to inflict injury.” 38 Civil assault consists of the

following elements: (1) “The defendant acted, intending to cause harmful or offensive contact

with the plaintiff, or imminent apprehension of such contact;” (2) “As a result, the plaintiff was

thereby put in imminent apprehension of [harmful or offensive contact];” and (3) “The plaintiff

suffered injuries proximately caused by the defendant’s actions.” 39

            Chilcoat alleges that she was traveling on a county road, 40 that Odell and two other men

physically blocked the road with their vehicle, 41 refused to explain why they were detaining her

and her husband, 42 and told her that she would be going to jail. 43 Chilcoat also alleges that she

feared for her safety. 44 Odell’s intent to cause this apprehension of an immediate harmful or

offensive contact may reasonably be inferred from the acts he is alleged to have taken. “An act is

done with the intention of putting the other in apprehension of an immediate harmful or

offensive contact if it is done for the purpose of causing such an apprehension or with knowledge




37
     Odell’s Motion, supra note 1, at 14-16.
38
  D.D.Z. v. Molerway Freight Lines, Inc., 880 P.2d 1, 3 (Utah Ct. App. 1994) (emphasis in DDZ; citation omitted),
declined to follow on other grounds, Stephens v. Bonneville Travel, Inc., 935 P.2d 518, 521 (Utah 1997).
39
     Id. (emphasis and citation omitted).
40
     Complaint, supra note 3, ¶ 7.
41
     Id. ¶ 8.
42
     Id. ¶ 9.
43
     Id. ¶ 15.e.
44
     Id. ¶ 9.



                                                                                                                    7
that, to a substantial certainty, such apprehension will result.” 45 The assault claim is sufficiently

pled.

                                                      ORDER

           For the foregoing reasons, IT IS HEREBY ORDERED that Odell’s Motion to Dismiss 46

is DENIED.

           Signed March 27, 2020.

                                                       BY THE COURT:



                                                       _________________________
                                                       David Nuffer
                                                       United States District Judge




45
     Restatement (Second) of Torts § 21, cmt. d (1965) (emphasis added).
46
     Defendant Zane Odell’s Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6), docket no. 15, filed July 1, 2019.



                                                                                                                      8
